IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-60345
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SHAWN BURTON,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3:99-CR-154-All-BS
                       --------------------
                          March 23, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     Shawn Burton was convicted of one count of being a felon in

possession of a firearm, a violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2).    Burton argues three errors on appeal.

     Burton first argues that the district court abused its

discretion by denying him a continuance to procure a potentially

favorable witness.    When a continuance is requested because a

witness is unavailable, the following factors must be

established: (1) that due diligence has been exercised to obtain

the witness; (2) that substantial favorable evidence would be

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60345
                                -2-

tendered by the witness; (3) that the witness was available and

willing to testify; and (4) that the denial of the continuance

would materially prejudice the movant.    See United States v.

Scott, 48 F.3d 1389, 1394 (5th Cir. 1995).    Our review of the

record persuades us that Burton has failed to establish at least

two of the four factors, due diligence and the availability and

willingness to testify of the witness.    Therefore, we conclude

that the district court did not abuse its discretion.

     Burton also argues that he received ineffective assistance

of counsel because his attorney failed to take timely steps to

locate the witness.   This court generally declines to review

claims of ineffective assistance of counsel on direct appeal.

See United States v. Gibson, 55 F.3d 173, 179 (5th Cir. 1995).

We have “undertaken to resolve claims of inadequate

representation on direct appeal only in rare cases where the

record allowed us to evaluate fairly the merits of the claim.”

United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

Despite Burton’s assertion that the present record is sufficient,

we are unpersuaded that it is sufficiently developed to allow us

to fairly evaluate the merits of this claim.    We therefore reject

this claim without prejudice.

     Finally, Burton argues the district court erred by allowing

the introduction of evidence of a strong-arm robbery, which the

Government contended was how Burton obtained the handgun.    The

testimony and evidence that Burton had obtained the handgun

through a robbery two days earlier was probative evidence of

Burton’s knowing possession of the firearm and was not relevant
                           No. 00-60345
                                -3-

solely to the issue of Burton’s character.   In addition, Burton’s

acquisition of the handgun was a “necessary preliminar[y]” to his

possession the handgun, and “complete[d] the story of the crime.”

See United States v. Coleman, 78 F.3d 154, 156 (5th Cir. 1996).

However, the evidence must also be evaluated for the possibility

of unfair prejudice under Rule 403.   This court has noted that a

trial court should be "cautious and sparing" in its exclusion of

evidence under Rule 403 because "[r]elevant evidence is

inherently prejudicial; but it is only unfair prejudice,

substantially outweighing probative value, which permits the

exclusion of relevant [evidence] under Rule 403."   United States

v. Pace, 10 F.3d 1106, 1115-1116 (5th Cir. 1993).   In this case,

the probative value of the evidence relating to the robbery was

not substantially outweighed by the danger of unfair prejudice.

In addition, the district court limited any prejudicial effect by

including an instruction that “[t]he defendant is not on trial

for any act or conduct or offense not alleged in the indictment.”

R. 4, 287.   Because the district court did not abuse its

discretion, Burton’s claim is without merit.

     AFFIRMED.